 



Shanghai Nami Financial Consulting Co., Ltd.

 

and

 

Benefactum Business Consultant (Beijing) Co., Ltd.

 

Strategic Cooperation Agreement

 

Shanghai, China

 

April, 2016

 



   

 



 

Party A: Shanghai Nami Financial Consulting Co., Ltd.

 

Party B: Benefactum Alliance Business Consultant (Beijing) Co., Ltd.

 

On the matters of Party A recommending new users (hereinafter referred to as
"recommended new user") to Party B’s Huiying Jinfu Service Platform (hereinafter
referred to as Huiying Jinfu, the general designation of Benefactum Alliance
Business Consultant (Beijing) Co., Ltd. and Huiying Jinfu (www.hyjf.com)),
according to friendly negotiation, Party A and Party B reach the following
cooperative contents on April 1, 2016 in Changning District, Shanghai:

 

Chapter 1 Cooperative target and principle

 

Article 1 Party A and Party B agree to establish full-round, long-term and
stable cooperative relationship based on mutual trust, mutual support, close
cooperation and common development.

 

Article 2 During the term of cooperation, both sides insist on the principles of
equal consultation, honesty and trustworthiness, complementary advantages,
resources sharing, common development and respect for the user’s choice, so that
providing convenient, high-quality and efficient information consulting service.

 

Article 3 Both sides promise that the non-public commercial information,
customers, information and data related to the other side gained in the process
of operation shall be kept strictly confidential. If the operation is
terminated, the cooperative side shall return related data and copies to the
other side when the other side requires taking back these data or destroying
these data and copies as required by the other side. Without other side’s
permission, either side shall not disclose the above information, data as well
as related contents to the third party under the situation of without written
authorization, except as otherwise stipulated by laws and regulations.

 

Article 4 Under the premise of meeting the risk control measures of Huiying
Jinfu, Party B agrees to give priority to meet the needs of new users which are
recommended by Party A. Party A agrees to give priority to recommend new users
with good credits and related credit records. In case of Party A needs to
conduct similar business cooperation with similar institutions, Party A shall
achieve Party B’s written consent in advance.

 

Article 5 Party A and Party B agree to jointly use controllable media and
resources to advertise and promote the brand of cooperative products.

 

Chapter 2 Cooperative contents and service charge

 

Article 6 Party A and Party B study, update and implement service scheme and
process which are suitable for the new users recommended by Party A in
cooperation practice, gradually achieving national pilot support, and using
internal resources for effective promotion.

 

Article 7 The cooperation between Party A and Party B includes but not limited
to consulting service, the specific service products include traditional
information consulting service and network information consulting service.

 

Article 8 Party A will take its advantages to recommend user resources with good
quality, standard management and good operation to Party B. In case of
successful investment, Party B shall pay Party A corresponding service charge.
Party A shall send last month’s service bill to Party B’s finance department in
a proper way in the first 10 days of each month, and the bill will be settled
after it is checked by the finance department. Specific settlement method and
settlement process will be negotiated separately by Party A and Party B.

 



   

 



 



Article 9 In order to encourage Party A to effectively develop works, after the
agreement comes into force, Party B can prepay part of money to Party A in
advance as start-up capital of cooperative project. The start-up capital will be
deducted accordingly from the service charge to be paid in the later period to
Party A by Party B.

 

Article 10 Party B will provide "Green Investment Channel" for the users
recommended by Party A, and such users are entitled to enjoy relatively
exclusive and efficient business handling and more flexible service process.

 

Article 11 Party B has rights to know the information and credit information of
Party A’s users.

 

Article 12 On account of Party A and Party B will establish long-term and stable
cooperative relationship, Party B will provide the consulting service of various
information for new users recommended by Party A. Whether Party B should provide
service to the users and projects depends on the specific contract and agreement
separately signed by Party B and such users.

 

Article 13 Party A (include Party A and its agents, employees) shall not use
Huiying Jinfu’s name to do anything other than referring new uses, in the case
that Party A engages in matters that are not related to referring new users or
other illegal conducts, Party A shall bear all legal liabilities, and give
compensation for the losses caused herein to Party B.

 

Article 14 In the process of Party A (include Party A and its agents, employees)
recommending proper new users to Party B, in the case of having any irregularity
action (including but not limited to engage in illegal fund-raising, lending
money at usury and other irregularity actions), Party A shall bear all legal
liabilities, and give compensation for the losses caused herein to Party B.

 

Chapter 3 Cooperative mechanism

 

Article 15 Party A and Party B determine respective contacts department and
contacts, both sides shall communicate information timely, positively coordinate
their cooperation. During the term of cooperation of both sides, if the above
contacts and contacts way are changed, the side who is changed shall notify the
other side in writing timely.

 

Article 16 Party A and Party B are responsible for optimizing their respective
service and process based on the actual situation of cooperation, and conducting
timely promotion and synchronous update as the highest priority cooperative
project.

 

Article 17 Party A shall reinforce the management work of its agents, employees
or cooperative third party institutions, avoiding false promises and exaggerated
advertisement etc. problems.

 

Article 18 Party A and its agents, employees shall not make up false users,
collude users, use false contract, documents and others for the purpose of
illegally obtaining Party B’s service charge. In case of Party A and its agents,
employees make up or use false recommended information, Party A shall refund the
service charge in double which has been paid by Party B.

 



   

 



 



Chapter 4 Other items

 

Article 19 Responsibility for breach of agreement and settlement of disputes
Once the agreement is signed, it has legal effect. If either side violates the
stipulations of the this agreement, it shall undertake the responsibility for
breach of agreement to the other side. All disputes related to this agreement
will be settled by negotiation of both sides, if the negotiation is failed,
either side can file a suit to the People’s Court in the place where the
agreement is signed for settlement.

 

Article 20 This agreement is the strategic cooperation agreement signed by Party
A and Party B. According to the progress of both sides’ cooperation, the
agreement can be changed or modified based on the actual situation, or be
modified and improved in the form of complementary agreement/ special agreement
after consensus by both sides. If Party A’s branch company launches specific
business cooperation with Party B, a cooperation agreement shall be signed
separately.

 

Article 21 This agreement is made out in duplicate, with each side holding one
copy respectively, which shall enter effect after being signed and sealed by
both sides.

 

The term of validity of this agreement is three years, valid from April 1, 2016
to March 31, 2019. If the term of agreement is expired, the contract will be
terminated automatically, both sides can renew it by signing a written agreement
separately.

 

(No text below)

 

Party A (seal)

 [ex10-15_001.jpg]



Shanghai Nami Financial Consulting Co., Ltd.

 

Party B (seal):

 [ex10-15_002.jpg]




Huizhong Business Consultant (Beijing) Co., Ltd.

 

  



  

 



 

Supplementary Agreement

 

Party A：Shanghai Nami Financial Consulting Co., Ltd.

Party B：Benefactum Alliance Business Consultant (Beijing) Co., Ltd.

 

The Strategic Cooperative Agreement signed in April 2016 is supplemented by both
Parties with the following:

 

I. Party A shall make promotion of platform brands and services for “HuiYing
Optimum Service”, a network platform（www.hyjf.com) run by Party B. During the
promotion, as far as the newly increased transaction amount which is generated
on account of Party A’s promotion of Party B’s platform is concerned, Party B
shall pay the commission at the following ratios respectively:

 



Subject type   Commission ratio 1 month   0.42% 2 months   0.82% 3 months  
1.27% 6 months   2.51% 12 months   3.82%

 

Calculation examples：

 

i. If Party A, for example, earns Party B amount of 10 million as the subject of
1 month in July, the calculation formula should be
10,000,000.00*0.42%=42,000.00;

 

ii. If Party A, for example, earns Party B’s promotion platform a newly
increased transaction amount of 20 million as the subject of 2 months in July,
the calculation formula should be 20,000,000*0.82%=164,000.00;The calculation
formula can be made in the same manner as to the other subjects.

 

II. Promotion period： from Apr. 1, 2016 to Mar. 31, 2017

 

III. There shall be a six-month period of probation for the commission ratio,
afterwards both Parties shall determine a new commission ratio of promotion. IV.
Mode of payment： the commission calculated by Party B according to “Term I” in
this Supplementary Agreement shall be paid in the next month by the week; For
the first cooperative month the prepayment mode shall be adopted, 80 thousand
per week shall be prepaid as the promotion commission which would be come into
an integrated accounting for “Term II” counted backwards to return excess and
supply little.

 



  

 



 



V. Matter of invoice：Party A shall issue VAT invoice to Party B according to the
amount of payment which is required of Party B each time and Party B shall
implement the payment within 3 days after receiving the invoice; Party A shall
issue a VAT invoice prior to Jul. 15, 2016 as to the promotion commission
generated during both Parties’ cooperation before this Supplementary Agreement
is signed.

 

VI. This Agreement is in duplicate, both Parties shall hold one respectively,
all the other pending matters shall be settled otherwise.

 

Party A：Shanghai Nami Financial Consulting Co., Ltd.

 [ex10-15_003.jpg]



Legal representative (Agent）：

Apr. 1, 2016

Party B：Benefactum Alliance Business Consultant (Beijing) Co., Ltd.

 [ex10-15_004.jpg]



Legal representative (Agent）：

Apr. 1, 2016



 



  

 

